UNITED STATES DISTRICT COURT n
SOUTHERN DISTRICT OF OHIO £ul`.l §P§, 25 ;F`;‘i s’,;."-' §§

UNITED STATES OF AMERICA
No. 19 CR 68
v.
The Honorable Walter H. Rice
MORRIS L. BROWN,
ISMAIL ABUHANIEH
MAHl\/.[OUD RIFAI
MAHMOUD ELMIARI
YOHANNES TINSAE

 

PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d), it is
hereby ORDERED:

l. All of the materials provided by the United States in preparation for, or
in connection With, any stage of the proceedings in this case (collectively, “the
materials”) are subject to this protective order and may be used by defendants Morris
L. Brown, Ismail Abuhanieh, Mahmoud Rifai, l\/Iahrnoud Elimiari, and Yohannes
Tinsae (together, the “Defendants”) and Defendants’ counsel (defined to include
counsel of record in the above captioned case) solely in connection with the defense of
this case, and for no other purpose, and in connection With no other proceeding,
Without further order of this Court.

2. Defendants and Defendants’ counsel shall not disclose the materials or
their contents directly or indirectly to any person or entity other than persons
consulted, appointed or employed to assist in the defense, persons Who are

interviewed as potential Witnesses, counsel for potential Witnesses, and other persons

1

to whom the Court may authorize disclosure (collectively, “authorized persons”).
Potential witnesses and their counsel may be shown copies of the materials as
necessary to prepare the defense, but may not retain copies without prior permission
of the Court.

3. Certain materials to be disclosed by the government contain
particularly sensitive information, including medical records of persons other than
the Defendants These materials will be produced without redactions of the personal
identifying and medical information, but they will be subject to the rules of this
Order. These materials shall be plainly marked as sensitive by the government either
on the face of the document or in an index accompanying the document’s production
at the time of disclosure Absent prior permission from the Court, information
marked as sensitive shall not be included in any public filing with the Court, and
instead shall be submitted under seal, with the permission of the Court (except if
Defendants choose to include in a public document sensitive information relating
solely and directly to Defendants).

4. Defendants, Defendants’ counsel, and authorized persons shall not copy
or reproduce the materials except in order to provide copies of the materials for use
in connection with this case by Defendants, Defendants’ counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the

original materials

5. Defendant, Defendants’ counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials

6. Before providing materials to an authorized person, defense counsel
must provide the authorized person With a copy of this Order.

7. Upon conclusion of all stages of this case, all of the materials and all
copies made thereof shall be disposed of in one of three ways, unless otherwise
ordered by the Court. The materials may be (1) destroyed; (2) returned to the United
States; or (3) retained in defense counsel’s case file. The Court may require a
certification as to the disposition of any such materials ln the event that the
materials are retained by defense counsel, the restrictions of this Order continue in
effect for as long as the materials are so maintained, and the materials may not be
disseminated or used in Connection with any other matter without further order of
the Court.

8. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit
defense counsel in the use of discovery materials in judicial proceedings in this case,
except that any document filed by any party Which attaches or otherwise discloses

specially identified sensitive information as described in Paragraph 3 above shall be

filed under seal (With the Court’s permission), absent prior permission from this
Court, unless the parties agree on appropriate redaction of sensitive information
9. Nothing contained in this Order shall preclude any party from

applying to this Court for further relief or for modification of any provision hereof.

ENTER:

jjn)owr 1+ .\'3./'\_._

Walter H. Rice

District Judge

United States District Court

Southern District of Ohio

Date: »‘-l- 23"- L‘¥

